IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
CARL ROBINSON,

              Petitioner,

v.                                                     Case No. 5D16-1979

STATE OF FLORIDA,

              Respondent.

________________________________/

Opinion filed June 24, 2016

Petition for Belated Appeal
A Case of Original Jurisdiction.

Robert Wesley, Public Defender, and
Christina J. Shephard, Assistant Public
Defender, Orlando, for Petitioner.

No appearance for Respondent.


PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the March 17, 2016, VOP

judgment and sentence in Case No. 09-CF-8300-A-O, in the Circuit Court in and for

Orange County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).

       PETITION GRANTED.

SAWAYA, TORPY, LAMBERT, JJ., concur.